Citation Nr: 1018427	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  09-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1972 to July 1973.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran was originally denied service connection for a 
bilateral knee disability in a February 1974 rating decision.  
He was notified of this decision and his appeal rights in a 
letter from the Cleveland, RO dated March 11, 1974.  

In July 2007, the Veteran filed a claim seeking to reopen his 
previously denied claim of entitlement to service connection 
for a left knee disability.  The Veteran's claim was denied 
in the above-mentioned November 2007 rating decision.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his April 2009 substantive appeal (VA Form 9), the Veteran 
requested a hearing with a Veterans Law Judge (VLJ).  In an 
attached statement, he also requested a local hearing with a 
Decision Review Officer (DRO).  A letter was sent to the 
Veteran on July 10, 2009 notifying him of the date and time 
of his upcoming DRO hearing.  This letter was returned as 
undeliverable and the Veteran did not appear for his hearing.  
The record reflects that the Veteran also failed to report 
for his scheduled hearing with a VLJ.  

In a February 2010 letter, the Veteran indicated that he had 
recently moved to Ohio and failed to attend his scheduled 
hearing due to family and transportation problems.  He 
requested that his claims folder be transferred to the RO in 
Cleveland, Ohio and that his hearing with a Veterans Law 
Judge be rescheduled.  

In the February 2010 letter, the Veteran also indicated that 
he is no longer represented by the American Legion but is now 
using the services of the Disabled American Veterans.  
Notwithstanding the Veteran's statement, the record does not 
include a properly executed VA form 21-22 appointing the 
Disabled American Veterans as his representative. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should transfer the Veteran's 
claims folder to the RO in Cleveland, 
Ohio. 

2.  The RO should contact the Veteran and 
clarify which Veterans Service 
Organization he wishes to represent him.  
In the event the Veteran wishes to change 
his representative, a properly executed VA 
Form 21-22 should be completed and 
associated with the claims folder.  

3.  If the Veteran elects to use the 
services of a different representative, 
the new representative should be contacted 
and offered an appropriate period of time 
to review the Veteran's claims folder in 
conjunction with the Veteran's pending 
appeal. 

4.  The RO should contact the Veteran and 
ask that he identify any recent medical 
examination or treatment records 
pertaining to his left knee.  Any such 
records should be obtained to the maximum 
extent possible.  Any records so obtained 
should be associated with the Veteran's VA 
claims folder.

5.  After undertaking any additional 
development which it deems to be 
necessary, the RO should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  

6.  If the benefit sought has not been 
granted, the RO should contact the Veteran 
and ascertain whether he wishes a video-
conference hearing, a Travel Board 
hearing, or a hearing in Washington D.C., 
before a Veterans Law Judge.  If the 
Veteran elects either a video-conference 
hearing, or a Travel Board hearing, the 
Veteran should be scheduled for the 
appropriate hearing.  The Veteran should 
be notified of the date, time and place of 
such a hearing by letter mailed to his 
current address of record, with a copy to 
his representative.  If the Veteran elects 
to have a hearing in Washington, D.C. 
before a Veterans Law Judge, the case 
should be returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


